90 U.S. 374 (____)
23 Wall. 374
SMYTHE
v.
FISKE.
Supreme Court of United States.

*379 *380 Mr. S.T. Phillips, Solicitor-General, for the plaintiff in error; Mr. Edward Hartley, contra.
Mr. Justice SWAYNE delivered the opinion of the court.
A thing may be within the letter of a statute and not within its meaning, and within its meaning, though not within its letter.[*] The intention of the lawmaker is the law.
Revenue laws are to be construed liberally to carry out the purposes of their enactment. Their penal provisions are not penal in the sense that requires a rigidly strict construction.[] Where doubt exists as to the meaning of a statute, the title may be looked to for aid in its construction.[] The pre-existing law, and the reason and purpose of the new enactment are also considerations of great weight.[§]
Upon the trial of this case the learned circuit judge held that silk neck ties were within the last clause of the eighth section of the act of July 30th, 1864, unless the words "not otherwise provided for" excluded them from it, and brought them within the acts of 1861 and 1862. Such he instructed the jury was the effect of this negation.
In his view, those words referred not to the preceding part of the section in which they are found, but to the prior acts specified.
We agree with him as to the comprehensive character of the previous part of the sentence, if unqualified, but we dissent from his second proposition. To the latter, we think there is a conclusive answer.
The object of the statute was to increase the duties before imposed upon the things which it embraces. The title and the context alike show this. The preceding part of the section *381 contains a very full enumeration of articles of silk, both manufactured and unmanufactured. It was evidently intended to be exhaustive. The last clause seems to have been added, as it is not unusual in such cases, out of abundant caution, that nothing might escape. Hence, the phrase "not otherwise provided for," was interposed, and meant to apply, not to preceding acts which may not have been present to the mind of the draftsman, and to which there was no necessity to recur, but to the preceding enumeration in the same section  which it supplemented.
The section, thus construing this clause, covers the whole subject of silk, in all its variety of forms. It was complete in itself. There was no need to refer generally or specially to any prior act. If there was conflict, the prior legislation yielded, necessarily, ipso facto to the later.
All the manufactured articles enumerated in this section of the act of 1864 were subjected to a duty of 60 per cent.
The duty imposed by the acts of 1861 and 1862 is 35 per cent.
Why leave the non-enumerated articles, covered by the act of 1864, subject only to this lower rate of duty? Why this distinction? Such a result would, we think, be a solecism, and contrary to the spirit and purpose of the act. It cannot reasonably be supposed that such was the intent of the clause in question.
This view of the subject fixes the duty upon silk neck-ties at 50 per cent. ad valorem.
If we had not come to this conclusion, we should hold that the case is controlled by the twentieth section of the act of 1842. The provisions of that section first appeared in the second section of the act of September 11th, 1841.[*] They were re-enacted in the act of 1842, and were a permanent part of the customs duty system of the country. They were unaffected by any of the later tariff acts, and were in force when the duty in question was collected.[] Under that section, as applied to the act of 1864, the rate of duty would be *382 60 per cent. instead of 50. But, as we hold that the clause we have considered, of the eighth section of the act of 1864, applies, it excludes the operation of the earlier statute.
The construction we have indicated of these statutes, is that given to them in their practical administration by the Treasury Department ever since their enactment. This, though not controlling, is not without weight, and is entitled to respectful consideration.[*]
Our views as to the amount of duty chargeable on the neck-ties in question are corroborated by the following further considerations:
In the Revised Code of the United States, of June 22d, 1874,[] the similitude clause of the act of 1842, and the eighth section of the act of 1864, are reproduced without change. The provision as to "articles worn by men," &c., is also reproduced, but as follows:
"Articles worn by men, women, or children, of whatever material composed, except silk and linen, made up or made wholly or in part by hand, not otherwise provided for, 35 per cent. ad valorem."[]
The exceptions mentioned were here for the first time expressly interposed, but it was a legislative declaration that such was the state of the law on the 1st of December, 1873, without the exceptions; and it is necessarily a construction of the last clause of the eighth section of the act of 1864, in accordance with that which we have given to it. It was the declared purpose of Congress to collate all the statutes as they were at that date, and not to make any change in their provisions. Obviously these exceptions were intended to remove doubts and misconstruction, which were known to have prevailed to some extent.
The question whether these neck-ties were either "scarfs" or "ready-made clothing," was submitted to the jury, and *383 they must have found the negative as to both. We have proceeded upon the assumption that this finding was correct. We have no power to review it in this proceeding.
JUDGMENT REVERSED, and the cause remanded to the Circuit Court with directions to award a venire de novo, and proceed
IN CONFORMITY TO THIS OPINION.
NOTES
[*]  People v. The Utica Insurance Co., 15 Johnson, 380; Atkins v. The Fibre Disintegrating Co., 18 Wallace, 301; Bacon's Abridgment, title Statutes, 1, 2, 3, 5.
[]  Taylor v. The United States, 3 Howard, 197; Cliquot's Champagne, 3 Wallace, 115.
[]  United States v. Fisher, 2 Cranch, 386; United States v. Palmer, 3 Wheaton, 631.
[§]  Heyden's Case, 3 Reports, 77 b.; 1 Blackstone's Commentaries, 61; Sedgwick on Statutory and Constitutional Law, 1st edition, 237.
[*]  5 Stat. at Large, 463.
[]  Stuart et al. v. Maxwell, 16 Howard, 150.
[*]  Edwards v. Darby, 12 Wheaton, 206; United States v. Dickson, 15 Peters, 141; United States v. Gilmore, 8 Wallace, 330.
[]  Title 33, Treasury Compilation, pp. 233, 245.
[]  Treasury Compilation, schedule M, p. 251.